        Case 1:18-cv-00131-SPW-TJC Document 57 Filed 04/13/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  GALILEA,LLC and TAUNIA
  KITTLER,                                           CV 18-131-BLG-SPW


                        Plaintiffs,
                                                      ORDER ADOPTING
  vs.                                                 MAGISTRATE'S FINDINGS
                                                      AND RECOMMENDATIONS
 PANTAENIUS AMERICAN
  LIMITED, ANDREA M.
  GIACOMAZZA. AGCS MARINE
 INSURANCE COMPANY,LIBERTY
 MUTUAL INSURANCE COMPANY,
  and TORUS INSURANCE
  COMPANY,

                        Defendants.




        The United States Magistrate Judge filed Findings and Recommendations on

Defendant Andrea M. Giacomazza's Motion to Dismiss. (Doc. 34). The

Magistrate recommended that Giacomazza's motion be granted. (Doc. 50 at 2).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing ofthe Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mack, Inc.^ 656F.2d 1309, 1313
                                            1
Case 1:18-cv-00131-SPW-TJC Document 57 Filed 04/13/21 Page 2 of 2
